Citation Nr: 1203068	
Decision Date: 01/27/12    Archive Date: 02/07/12

DOCKET NO.  08-07 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for eye disability, to include bilateral cataracts.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Curameng, Counsel


INTRODUCTION

The Veteran reportedly had periods of service from December 1969 to July 1977, and from March 1982 to January 1985.

This matter came to the Board of Veterans' Appeals (Board) from a September 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  This matter was remanded in December 2009 for further development.  The veteran testified at a July 2008 hearing before the Board at the RO.  A transcript is of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In the case of Stegall v. West, 11 Vet. App. 268 (1998), the United States Court of Appeals for Veterans Claims (Court) held that a remand by the Board imposes upon the Secretary of the VA a concomitant duty to ensure compliance with the terms of the remand.  It was further held that where the remand orders of the Board are not complied with, the Board errs in failing to insure compliance.  While the Veteran was afforded another VA examination in February 2010, the VA examiner did not opine whether the Veteran's cataracts were directly related to service.

Moreover, the VA examiner had noted that he could not opine whether the Veteran's cataracts were caused by diabetes without resorting to mere speculation. He explained that the removal of the Veteran's lenses secondary to cataracts was not performed at the VA medical center in Huntington, West Virginia.  As a result, he did not have access to preoperative information.  It appears to the Board that the Portland, Oregon VA treatment records (that contained the preoperative report) were associated with the Veteran's claims file subsequent to the VA examination. 

Additionally, in a November 2011 statement, the Veteran's representative asserted that the Veteran's eye disability may have been caused by repeated exposure to petroleum and chemical products in service-battery acid, brake fluid and gasoline that splashed into his eyes.  The Board notes that his DD 214 reveals that the Veteran was a light wheel vehicle mechanic in service. 

Although the Board regrets further delay, the case must be returned to the RO for another examination and opinion. 

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be afforded an appropriate VA examination to determine the nature, extent and etiology of all current eye disabilities.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  Any medically indicated special tests should be accomplished. As to each current eye disability found to be present, the examiner should respond to the following: 

a)  Is it at least as likely as not (a 50% or higher degree of probability) that the current eye disability is causally related to service (including petroleum and chemical products-battery acid, brake fluid and gasoline)? 

b)  Is it at least as likely as not (a 50% or higher degree of probability) that the current eye disability is proximately due to the Veteran's service-connected diabetes mellitus, Type II? 

c)  Is it at least as likely as not (a 50% or higher degree of probability) that current eye disability has been aggravated by the Veteran's service-connected diabetes mellitus, Type II? 

A rationale should be provided.

3.  After completion of the above and any additional development which the RO may deem necessary, the RO should then review the expanded record and readjudicate the issue on appeal under both direct and secondary service connection theories.  The RO should issue an appropriate supplemental statement of the case, and give the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


